Case 1:16-cr-20417-RNS Document 48 Entered on FLSD Docket 09/09/2020 Page 1 of 3



                             United States District Court
                                       for the
                             Southern District of Florida


   United States of America,              )
   Plaintiff                              )
                                          )
                                            Criminal Case No. 16-20417-CR-
   v.                                     )
                                            Scola
                                          )
   Diego Andres Rivarola,                 )
   Defendant.                             )

                   Order on Motion for Compassionate Release
         Now before the Court is the Defendant Diego Andres Rivarola’s motion for
  compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), requesting that the
  Court release Rivarola from prison due to threat posed by the Covid-19
  pandemic. For the reasons set forth below, the Court denies without prejudice
  and with leave to refile the Defendant’s motion. (ECF No. 42.)
         Rivarola admits he has failed to exhaust his administrative remedies. (ECF
  No. 42, at 7.) 18 U.S.C. § 3582 allows the Court to consider a defendant’s motion
  for compassionate release after the defendant has exhausted his administrative
  rights to appeal the Bureau of Prisons’ denial of a request for release “or the
  lapse of 30 days from the receipt of such a request by the warden of the
  defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Where thirty
  days have not passed after submitting a request to the warden, the statute
  “presents a glaring roadblock foreclosing compassionate release.” United States
  v. Raia, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020);
  see also United States v. Epstein, 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020)
  (citing numerous cases for the proposition that an inmate must comply with this
  subsection before filing a compassionate release motion). However, the Court
  acknowledges that there is a limited exception to the requirement, where its
  enforcement would occasion “undue prejudice to subsequent assertion of a court
  action.” McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992). “Although
  § 3582(c)(1)(A) plainly imposes an administrative exhaustion requirement, the
  United States Supreme Court has held that, even in such circumstances, an
  exception exists where ‘the interests of the individual weigh heavily against
  requiring administrative exhaustion.’” United States v. Minor, Case No. 18-80152
  (S.D. Fla. Apr. 17, 2020) (Middlebrooks, J.) (citing McCarthy, 503 U.S. at 146).
  For example, this Court waived the exhaustion requirement in United States v.
  Lima because the defendant was 85 years old and suffered from a number of
Case 1:16-cr-20417-RNS Document 48 Entered on FLSD Docket 09/09/2020 Page 2 of 3



  particularly severe medical conditions. Case No. 16-20088 (S.D. Fla. May 11,
  2020) (Scola, J.). That defendant’s interests in release from prison weighed
  heavily against the need for her to appeal the Bureau of Prisons’ denial of her
  request for release because her risk of contracting a severe case of coronavirus
  and dying in prison was particularly great.
         Rivarola submitted his compassionate release request on July 19, 2020.
  (ECF No. 43, App’x 1 at 6.) On August 17, 2020, 29 days later, the prison Warden
  responded to Rivarola’s request seeking additional information as the request
  failed to include “a release plan” and “specific details” on his request for
  reduction in sentence. (Id. at 7.) Indeed, Rivarola’s request simply stated “I meet
  all three extraordinary and compelling reasons as well determined by the
  Director of the Bureau of Prisons” and that he is aware that “Bureau of Prisons
  is not prepared to handle this crisis.” (Id. at 6.)
         Rivarola’s motion for compassionate release is improper under 18 U.S.C.
  § 3582(c)(1)(A). Rivarola failed to respond to the Warden’s request for additional
  information, which was received by Rivarola within the 30 day exhaustion period.
  The Warden’s follow-up request sought information that “shall at a minimum”
  be included in a request for compassionate release, including “proposed release
  plans, including where the inmate will reside, how the inmate will support
  himself/herself, and, if the basis for the request involves the inmate’s health,
  information on where the inmate will receive medical treatment, and how the
  inmate will pay for such treatment.” 28 C.F.R. § 571.61(a)(2); see also Order,
  United States v. Montoya-Clavijo, Case No. 11-20809-CR-Lenard (S.D. Fla. June
  25, 2020) (Lenard, J.), ECF No. 177, at 8-9 (same). Rivarola’s request completely
  omitted this required information and therefore was a procedurally improper
  request to the Warden and failed to initiate the exhaustion period. See United
  States v. Williams, Criminal No. 3:07-CR-0285-B-2, at *2 (N.D. Texas July 8,
  2020) (finding a compassionate release request omitting information required by
  18 C.F.R. § 571.61 did not begin the thirty-day exhaustion period). Ultimately,
  the requirements under 18 U.S.C. § 3582(c)(1)(A) are appropriate “because the
  BOP is better positioned to assess an individual inmate’s present circumstances”
  and accordingly “the expertise and informed assessment of the BOP should not
  be heedlessly omitted from the process.” United States v. Israel, Case No. 95-
  00314-CR-Lenard, 2020 WL 3893987, at *7 (S.D. Fla. July 10, 2020) (Lenard,
  J.) (internal citations omitted). The Court agrees with the government that the
  requested information was necessary for the prison Warden to reach an informed
  decision in order to fully evaluate the Defendant’s request.
         While Rivarola asks this Court to waive exhaustion, the Court declines to
  do so as Rivarola has provided no evidence he submitted a proper request to the
  Warden. Because he has not yet complied with, or shown that he need not
Case 1:16-cr-20417-RNS Document 48 Entered on FLSD Docket 09/09/2020 Page 3 of 3



  comply with, the statute’s requirements, it is improper for the Court to grant this
  motion at this time. See Order, United States v. Montoya-Clavijo, Case No. 11-
  20809-CR-Lenard (S.D. Fla. June 25, 2020) (Lenard, J.), ECF No. 177, at 8-9.
       In sum, the Court denies without prejudice and with leave to refile the
  Defendant’s motion once he has exhausted his administrative remedies or when
  he can demonstrate that the exhaustion requirement should not be enforced.
  (ECF No. 42.)
        Done and ordered at Miami, Florida, on September 9, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
